 Case: 3:04-cv-00187-MRM Doc #: 251 Filed: 05/06/20 Page: 1 of 3 PAGEID #: 12075




                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                    WESTERN DIVISION AT DAYTON

ANTONIO SANCHEZ FRANKLIN,

                        Petitioner,   :                      Case No. 3:04-cv-187

       - vs -
                                                             Magistrate Judge Michael R. Merz
NORMAN ROBINSON, Warden,

                       Respondent.        :



                          ORDER TO PROVIDE OPINION

       This capital habeas corpus case is before the Court on Petitioner Antonio Franklin’s Re-

renewed Motion to Terminate Current Counsel’s [sic] Service (ECF No. 250). In the Motion he

seeks to have the Court terminate the appointment of Attorneys S. Adele Shank and James Fleisher.

       As a capital habeas petitioner, Franklin is entitled by statute (18 U.S.C. § 3599) to the

appointment of two attorneys to represent him. He has been represented since the outset of this

case by Ms. Shank and Mr. Fleisher (Order of March 18, 2004, ECF No. 6). Both of them are

experienced capital defense counsel who have represented other death row inmates. The Court

has not seen any deficiency in the performance of either of these attorneys during the sixteen years

they have served as Franklin’s counsel.

       This is Franklin’s third motion to remove counsel in the last five months. The first two

were denied by notation order because Franklin gave no reasons for discharging counsel.

However, the Magistrate Judge has written extensively with respect to Franklin’s prior attempts to

change counsel (See, e.g., ECF No. 166). Each of those requests has been denied because Franklin


                                                 1
    Case: 3:04-cv-00187-MRM Doc #: 251 Filed: 05/06/20 Page: 2 of 3 PAGEID #: 12076




has not alleged any deficiency in performance by these two attorneys which the Court has been

able to observe 1.

         The Court has made it clear to Franklin that it will not replace Ms. Shank or Mr. Fleisher

with other appointed counsel. In the instant Motion, Franklin indicates his understanding and

acceptance of the Court’s position:

                 But, moreover, the Court has informed Franklin that he could indeed
                 discharge his counsel (pursuant to 28 U.S.C. § 1654), although said
                 "discharge[ing] will be for all purposes and Franklin's decision to
                 proceed pro se will be permanent: the Court will not thereafter
                 appoint substitute counsel under 18 U.S.C. § 3599." Mr. Franklin
                 finds this arrangement to be agreeable, and is willing to forego both
                 currently appointed counselors, as with any future appointment of
                 counsel from this Honorable Court.

(Motion, ECF No. 250, PageID 12072.)

         “In the federal courts, the right of self-representation has been protected by statute since

the beginning of our Nation. Section 35 of the Judiciary Act of 1789, 1 Stat 73, 92, enacted by the

First Congress and signed by President Washington one day before the Sixth Amendment was

proposed, provided that “in all the courts of the United States, the parties may plead and manage

their own causes personally or by the assistance of . . . counsel. The right is currently codified in

28 U.S.C. § 1654.” Faretta v. California, 422 U.S. 806, 812-13 (1975).                 Insistence on the right

to represent oneself necessarily waives the right to counsel. King v. Bobby, 433 F.3d 483, 490 (6th

Cir. 2006); Indiana v. Edwards, 554 U.S. 164 (2008).

         However, Faretta error is structural and cannot be harmless. McKaskle v. Wiggins, 465

U.S. 168, 177 n. 8 (1984). A person mentally competent to stand trial can still be less than

competent enough under Faretta to represent himself. The right to self-representation is not



1
 Franklin believes the Magistrate Judge’s opinion on whether his counsel have been “remiss” is “immaterial”
(Motion, ECF No. 250, PageID 12071, n. 1.

                                                        2
 Case: 3:04-cv-00187-MRM Doc #: 251 Filed: 05/06/20 Page: 3 of 3 PAGEID #: 12077




absolute. Martinez v. Ct. of Appeal of Cal., Fourth App. Dist., 528 U.S. 152, 161 (2000).

        Franklin’s competence has been an issue in this case from the time that he was charged.

Although every court to consider the issue, beginning with Common Pleas Judge James Gilvary,

has found against Franklin on the competency issue, the Court appreciates that competency

requirements vary with the stage of the litigation in question. Franklin indicates the next steps he

wishes to take in this litigation are an “independent action” to vacate judgment under Fed.R.Civ.P.

60(d) and/or a “petition for actual innocence.” Without commenting on the likelihood of success

of either such approach, the Magistrate Judge notes that such filings are within the range of actions

taken by pro se habeas corpus petitioners whose competency has not been questioned.

        Accordingly, the Court will proceed to determine Franklin’s competency to waive

representation by counsel and to proceed pro se. As a first step in that process, current counsel are

directed to provide the Court with their opinion as to Franklin’s competence to waive

representation and, in consultation with trial counsel for the Warden, to recommend the steps the

Court should take to make that determination. Counsel should respond not later than May 20,

2020.

        The Clerk shall furnish a copy of this Order by mail to Mr. Franklin at Chillicothe

Correctional institution, P.O. Box 5500, Chillicothe, Ohio 45601.



May 6, 2020.

                                                             s/ Michael R. Merz
                                                            United States Magistrate Judge




                                                 3
